
	

113 S603 IS: Jobs and Premium Protection Act
U.S. Senate
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 603
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2013
			Mr. Barrasso (for
			 himself, Mr. Hatch,
			 Mr. Johanns, Mr. Crapo, Mr.
			 Burr, Mr. Inhofe,
			 Mr. Coats, Mr.
			 Isakson, Ms. Ayotte, and
			 Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the annual fee on health insurance providers
		  enacted by the Patient Protection and Affordable Care Act.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs and Premium Protection
			 Act.
		2.Protecting patients
			 from higher premiumsSection
			 9010 of the Patient Protection and Affordable Care Act (Public Law 111–148), as
			 amended by section 10905 of such Act and by section 1406 of the Health Care and
			 Education Reconciliation Act of 2010 (Public Law 111–152), is repealed.
		
